       Case 18-34194 Document 101 Filed in TXSB on 04/30/20 Page 1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


IN RE:                                    §      CASE NO: 18-34194-H1-13
Novallie Mire Hill                        §
                                          §
      Debtor(s)                           §      CHAPTER 13
                                          §
US Bank Trust National Association        §
      Creditor                            §

                      DEBTORS' EMERGENCY MOTION FOR STAY

                     OF NOTICE OF MORTGAGE PAYMENT CHANGE

     THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU.
IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE
MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES
AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE
MOTION ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21
DAYS TO ANSWER. IF YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU
BELIEVE THAT THE EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU
SHOULD FILE AN IMMEDIATE RESPONSE.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

DEBTORS SEEK EMERGENCY CONSIDERATION BY May 2, 2020.

TO THE HONORABLE JUDGE OF SAID COURT:

       Debtor Novallie Mire Hill, and pursuant to BR 3002.1 and the Chapter 13 Trustee

Procedures for Administration of Home Mortgage Payments, and request the Court to Grant this
       Case 18-34194 Document 101 Filed in TXSB on 04/30/20 Page 2 of 5




Debtors' Emergency Motion for Stay of Notice of Mortgage Payment Change and would

respectfully show as follows:

1.     Debtor filed the above-referenced case on 8/1/2018.

2.     US Bank Trust National Association         (hereinafter "US Bank"), filed a Notice of

       Mortgage Payment Change (hereinafter "Notice") on or about April 30, 2020 (Docket

       No. 100), requesting the change in the ongoing payment to go into effect on May 1, 2020.

       Federal Bankruptcy Rule 3002.1(b) requires a twenty-one (21) day notice for the

       mortgage adjustment to be effective.

3.     Debtor have filed their response, objecting to the increase on April 30, 2020. A Hearing

       is set for June 9, 2020.

4.     The Court should stay the Notice of Mortgage Payment Change pending the resolution of

       the Objection, for the following reasons: (a) Notice of Mortgage Payment Change at

       Docket Number 100          does not clearly state the reason for the $115.57 per month

       increase.

5.      Therefore, the Notice of Mortgage Payment Change at Docket Number 95 is defective

       and should be stayed, pending the resolution of the Objection filed by the Debtors.

6.     Debtor seeks emergency consideration to avoid any undue financial hardship. Should

       the Debtor be found correct on this matter, Debtor will have incorrectly paid the Trustee a

       significant portion of their disposable income that would have otherwise been available to

       meet their monthly living expenses.



Wherefore, Premises Considered, Debtor would respectfully request the Court to enter an Order

staying the Notice of Mortgage Payment Change at Docket Number 100 from going into effect
          Case 18-34194 Document 101 Filed in TXSB on 04/30/20 Page 3 of 5




until the resolution of the Objection, and for such other relief which the Court deems just and

proper.


                                           Respectfully submitted,


                                           THE KEELING LAW FIRM
                                           /s/ Kenneth A. Keeling
                                           Kenneth A. Keeling; TBN 11160500
                                           Yolanda Gutierrez; TBN 24041028
                                           Cristina Rodriguez; TBN 24049980
                                           Rebecca Keeling; TBN 24083295
                                           3310 Katy Freeway, Suite 200
                                           Houston, Texas 77007
                                           Tel: (713) 686-2222; Fax (713) 579-3058
        Case 18-34194 Document 101 Filed in TXSB on 04/30/20 Page 4 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN RE:                                    §       CASE NO. 18-34194-H1-13
Novallie Mire Hill                        §
                                          §
                                          §
Debtor(s)                                 §       CHAPTER 13

         ORDER STAYING MORTGAGE PAYMENT CHANGE AT DOCKET NO. 100


        Came for consideration, Debtors' Emergency Motion for Stay of Notice of Mortgage

Payment Change, and the Court, having considered the Motion, finds that this Motion should be

granted; and it is therefore;


        ORDERED that the Notice of Mortgage Payment Change filed by US Bank Trust

National Association1,311.63March 9, 2020, as docket number 95 is STAYED and WILL NOT

BE EFFECTIVE, until the Objection of the Debtors to the Notice of Mortgage Payment Change

has been resolved.

        Signed ____________________, 2020.




                                             ____________________________________
                                          HONORABLE MARVIN ISGUR
                                          UNITED STATES BANKRUPTCY JUDGE
        Case 18-34194 Document 101 Filed in TXSB on 04/30/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify a true and correct copy of the foregoing has been served either

electronically or by United States First Class Mail on this April 30, 2020 to the following parties

and the affected creditors listed below:

UNITED STATES TRUSTEE
United States Trustee
515 Rusk, Ste. 3516
Houston, TX 77002


CHAPTER 13 TRUSTEE
David G. Peake
9660 Hillcroft
Suite 430
Houston, TX 77096

DEBTOR(S)
Novallie Mire Hill
3107 Trinity Joe Lane
Humble, TX 77396


CREDITOR(S)
US Bank Trust National Association
C/O SN Servicing Corp.
323 5th Street
Eureka, CA 95501


RICHARD E. ANDERSON
State Bar No. 01209010
4920 Westport Drive
The Colony, Texas 75056



                                             Respectfully submitted,
                                             KEELING LAW FIRM

                                             /s/ Kenneth A. Keeling

                                             ATTORNEY FOR DEBTOR(S
